Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 recites the limitations "the travel path information" and “the first destinations” in lines 5-6 and line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the driving path" and “the path according to the output path information” in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the other destinations" and “the one first destination” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the detected destination" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the detected destination" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitations "the departure point", “the first path”, “the second path”, and “the path information” in lines 3-4 and line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13the driving efficiency degree" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the periphery of the vehicle" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitations "the driving path" and “the analysis result” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 5-8, 11, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Weir (U.S. Publication No. 20130158866).
Regarding claim 1:
Weir teaches:
A vehicle control device for controlling a vehicle, the vehicle control device comprising: a memory including driving path information of the vehicle; ("The system 100 is particularly advantageous since, for example, it is capable to provide a plurality of estimated destinations (or, potential journeys) to a user when the user starts the engine of a vehicle. The system 100 does not require the user to input a destination for a journey and automatically provides information about the potential journeys to the user in real time based at least in part on the driver history data stored in the system 100 as long as the GPS 110 has located itself" [0068]; 
and when an engine of the vehicle is started, a processor detecting at least one piece of first driving path information among the travel path information based on a location of the vehicle and a time at which the engine is started, ("The system 100 is particularly advantageous since, for example, it is capable to provide a plurality of estimated destinations (or, potential journeys) to a user when the user starts the engine of a vehicle. The system 100 does not require the user to input a destination for a journey and automatically provides information about the potential journeys to the user in real time based at least in part on the driver history data stored in the system 100 as long as the GPS 110 has located itself" [0068]; here it also shows that the system 100 is capable of detecting a plurality of estimated destinations when the engine is started. Each destination includes information based on the driver history stored in the system. Information includes GPS location and timestamp data as shown in paragraph [0051])
calculating an estimated probability for each of the first destinations extracted from each piece of the first driving path information, ("The system 100 is particularly advantageous since, for example, it is capable to provide a plurality of estimated destinations (or, potential journeys) to a user when the user starts the engine of a vehicle. The system 100 does not require the user to input a destination for a journey and automatically provides information about the potential journeys to the user in real time based at least in part on the driver history data stored in the system 100 as long as the GPS 110 has located itself" [0068]; here it also shows that the system 100 is capable of detecting a plurality of estimated destinations when 
and controlling the vehicle so that at least one of the first destinations is output as an estimated destination based on the calculated estimated probability. ("The quality module 209 sends the one or more potential journeys and the associated quality scores to the output module 211, causing the output module 211 to present the one or more potential journeys and the quality scores to a user. For example, the quality module 209 sends three potential journeys having the highest quality scores to the output module 211, causing the output module 211 to present the three potential journeys and the associated quality scores via a display 160." [0112]; here it shows that the estimated paths are output to the user based on a quality score which is based on the probability or likeliness that the user is to take that path.)

Regarding claim 5:
Weir teaches all of the limitations of claim 1.
Weir further teaches:
Wherein when the estimated destination is one, the processor controls the vehicle so that path information related to the estimated destination together with notification information for notifying the estimated destination is provided. (“The quality module 209 sends the one or more potential journeys and the associated quality scores to the output module 211, causing the output module 211 to present the one or more potential journeys and the quality scores to a user. For example, the quality module 209 sends three potential journeys having the highest 

Regarding claim 6:
Weir teaches all of the limitations of claim 1.
Weir further teaches:
wherein when the estimated destination is in plural, the processor controls the vehicle so that the plurality of estimated destinations are output in descending order of the estimated probability calculated for each of the plurality of estimated destinations. (“the quality module 209 orders the one or more potential journeys based at least in part on the one or more associated quality scores. For example, the quality module 209 orders the one or more potential journeys so that a potential journey having a higher quality score is before a potential journey having a lower quality score.” [0111])

Regarding claim 7:
Weir teaches all of the limitations of claim 1.
Weir further teaches:
wherein when any one of the first destinations has an estimated probability higher than a predetermined level compared with the other destinations, the processor may control the vehicle so that only the one first destination is output as the estimated destination. (“the 

Regarding claim 8:
Weir teaches all of the limitations of claim 1.
Weir further teaches:
wherein the processor controls the vehicle so that at least one of the first destinations having an estimated probability equal to or greater than a predetermined minimum level is output as the estimated destination. (“The quality module 209 sends the one or more potential journeys and the associated quality scores to the output module 211, causing the output module 211 to present the one or more potential journeys and the quality scores to a user. For example, the quality module 209 sends three potential journeys having the highest quality scores to the output module 211, causing the output module 211 to present the three potential journeys and the associated quality scores via a display 160.” [0112]; here it shows that only the highest or highest 3 estimated destinations are output.)

Regarding claim 11:
Weir teaches all of the limitations of claim 1.
Weir further teaches:
wherein the processor further outputs the detected destination as the estimated destination according to whether the detected destination is included in the estimated destination, or assign a predetermined weight to an estimated probability of the estimated destination corresponding to the detected destination. (“In one embodiment, the associations included by a metric estimation network are described by the occurring probabilities (e.g., conditional probabilities, joint conditional probabilities, etc.) and/or occurring frequencies stored in a metric table. In one embodiment, the metric module 207 determines a metric for each potential journey as a joint conditional probability for a destination included in the potential journey given one or more of the above-mentioned variables.” [0107]; here it shows that the estimated probabilities can be conditional (weighted) probabilities. See also figures 19A-19D.)

Regarding claim 14
Weir teaches all of the limitations of claim 1.
Weir further teaches:
Wherein the processor assigns a higher estimated probability weight to a destination of which a departure point or a departure time, among the driving path information, is extracted from the driving path information closer to a location of the vehicle and a time when the engine is started. (“A metric table is a table for storing one or more occurring frequencies and/or occurring probabilities for one or more learning parameters. For example, a metric table includes data describing that a user has been to a first destination (e.g., a gas station) five times and a second destination (e.g., a gym) twenty times. A metric table is one of a frequency table and a probability table. In one embodiment, a metric table lists one or more 

Regarding claim 17: 
Weir teaches:
A control method of a vehicle control device for controlling a vehicle, the method comprising: when an engine of the vehicle is started, detecting a location of the vehicle and a time at which the engine is started; ("The system 100 is particularly advantageous since, for example, it is capable to provide a plurality of estimated destinations (or, potential journeys) to a user when the user starts the engine of a vehicle. The system 100 does not require the user to input a destination for a journey and automatically provides information about the potential journeys to the user in real time based at least in part on the driver history data stored in the system 100 as long as the GPS 110 has located itself" [0068]; here it also shows that the system 100 is 
detecting at least one piece of previously stored driving path information of the vehicle based on the detected location of the vehicle and the time at which the engine is started. ("The system 100 is particularly advantageous since, for example, it is capable to provide a plurality of estimated destinations (or, potential journeys) to a user when the user starts the engine of a vehicle. The system 100 does not require the user to input a destination for a journey and automatically provides information about the potential journeys to the user in real time based at least in part on the driver history data stored in the system 100 as long as the GPS 110 has located itself" [0068]; here it also shows that the system 100 is capable of detecting a plurality of estimated destinations when the engine is started. Each destination includes information based on the driver history stored in the system. Information includes GPS location and timestamp data as shown in paragraph [0051])
extracting destinations from each of the at least one piece of detected driving path information; ("The system 100 is particularly advantageous since, for example, it is capable to provide a plurality of estimated destinations (or, potential journeys) to a user when the user starts the engine of a vehicle. The system 100 does not require the user to input a destination for a journey and automatically provides information about the potential journeys to the user in real time based at least in part on the driver history data stored in the system 100 as long as the GPS 110 has located itself" [0068]; here it 
outputting at least one extracted destination as an estimated destination based on a calculated estimated probability with respect to each of the extracted destinations, ("the frequency module 206 determines an occurring probability for each destination based at least in part on the occurring frequencies for all the destinations and generates a metric table to store the occurring probability. An occurring probability for a destination is a probability that a destination is visited." [0088]; here it shows that each estimated destination has an estimated probability with it based on frequency data of the destination. Paragraph [0110] shows that the estimated destinations are output based on probabilities and quality scores.)
and controlling the vehicle so that path information corresponding to any one of the at least one estimated destination is output. (“The quality module 209 sends the one or more potential journeys and the associated quality scores to the output module 211, causing the output module 211 to present the one or more potential journeys and the quality scores to a user. For example, the quality module 209 sends three potential journeys having the highest quality scores to the output module 211, causing the output module 211 to present the three potential journeys and the associated quality scores via a display 160.” [0112].)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (U.S. Publication No. 20160033291) in view of Weir (U.S. Publication No. 20130158866).
Regarding claim 1:
Inoue teaches:
A vehicle control device for controlling a vehicle, the vehicle control device comprising: a memory including driving path information of the vehicle; ("The destination estimation unit 112a executes a process to estimate a destination location that the vehicle 100 is heading for, 
a processor detecting at least one piece of first driving path information among the travel path information based on a location of the vehicle and a time ("the ECU 112 executes a process to store travel history information of the vehicle 100 (information about traveling states of the vehicle 100 in trips) in the travel history storage unit 113b. For example, every predetermined cycle, the ECU 112 associates the positional information (travel position information) of the vehicle 100 received from the GPS receiver 111, with the time at the reception timing, and stores it in the travel history storage unit 113b. Also, the ECU 112 associates a position of the vehicle 100 at an ACC-ON timing or an ACC-OFF timing (ACC-ON position or ACC-OFF position), with the time of the ACC-ON or ACC-OFF timing, and stores it in the travel history storage unit 113b." [0032]; here it shows that a vehicles ECU can detect and store information about traveling states of the vehicle in trips, or at a time when an ACC switch is turned on that is based on position and time data.)
calculating an estimated probability for each of the first destinations extracted from each piece of the first driving path information, ("Based on the path learning information, the destination estimation unit 112a calculates a likelihood (probability) of heading for each of the extracted destination locations after having passed the link, and extracts a predetermined number of destination locations in descending order of the likelihood (probability). Namely, the destination estimation unit 112a estimates the destination locations of the vehicle 100, based 
and controlling the vehicle so that at least one of the first destinations is output as an estimated destination based on the calculated estimated probability. ("the destination estimation unit 112a has the display 115 display the predetermined number of extracted (estimated) destination locations in a format that can be selected on the operation input unit 114 by an operational input, or has the audio output unit 116 output candidates of destination locations by sound. This makes it possible for the user to select a desired destination location among destination locations that are estimated to have high likelihoods of the vehicle 100 heading for, even if the user has started traveling without setting (selecting) the destination location." [0031])
Inoue does not specifically teach that the processor performs the steps at a time when an engine of the vehicle starts, however,
Weir teaches:
and when an engine of the vehicle is started, a processor detecting at least one piece of first driving path information among the travel path information based on a location of the vehicle and a time at which the engine is started, ("The system 100 is particularly advantageous since, for example, it is capable to provide a plurality of estimated destinations (or, potential journeys) to a user when the user starts the engine of a vehicle. The system 100 does not require the user to input a destination for a journey and automatically provides information about the potential journeys to the user in real time based at least in part on the driver history data stored in the system 100 as long as the GPS 110 has located itself" [0068]; 
Inoue and Weir are analogous art because they are in the same field of art, vehicle control devices. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the vehicle control device as taught by Inoue to perform the steps at a time when the engine is started as taught by Weir, in order for a processor to detect at least one piece of first driving path information among the travel path information based on a location of the vehicle and a time at which the engine is started. The teaching suggestion/motivation to combine is that by performing the steps at a time when the engine is started, a more accurate probability can be determined, increasing the accuracy of the estimated destination that is output.

Regarding claim 2:
Inoue in view of Weir teaches all of the limitations of claim 1.
Inoue further teaches:
The vehicle control device of claim 1, wherein the processor controls the vehicle so that any one piece of path information according to selections of the driver is output among the output estimated destinations, (“the destination estimation unit 112a has the display 115 display the predetermined number of extracted (estimated) destination locations in a format that can be selected on the operation input unit 114 by an operational input, or has the audio output unit 116 output candidates of destination locations by sound. This makes it possible for 
and controls the vehicle so that a result of re-estimating a destination according to a result of comparing the driving path of the vehicle to the path according to the output path information is output. (“if the user does not select a destination location that has been extracted (estimated) and displayed on the display 115 as described above, then, the destination estimation unit 112a re-estimates destination locations every predetermined cycle.” [0029; here it shows that when it is recognized that the current path of the vehicle is different from the chosen path of the user, in this specific case the user doesn’t choose a path, the estimated destinations are re-estimated every predetermined cycle.)

Regarding claim 3:
Inoue in view of Weir teaches all of the limitations of claim 2.
Inoue further teaches:
wherein the processor performs re-estimation of the destination based on second driving path information including a result of analyzing the driving path of the vehicle among the driving path information. (“if the user does not select a destination location that has been extracted (estimated) and displayed on the display 115 as described above, then, the destination estimation unit 112a re-estimates destination locations every predetermined 

Regarding claim 4:
Inoue in view of Weir teaches all of the limitations of claim 3.
Inoue further teaches:
wherein the result of analyzing the driving path of the vehicle includes information on a driving trajectory of the vehicle for a predetermined time and points in which the vehicle is parked or stopped. (“The travel history accumulation unit 220 is a storage unit to accumulate the travel history information (travel position information, ACC-ON position information, ACC-OFF position information of the vehicles 100) transmitted from the vehicles 100 to the information center 200 at predetermined timings.” [0049]; here it shows that the travel history information that is used in the analysis is provided by a travel history accumulation unit that accumulates travel position information, position information of when the ACC switch is off, and position information of when the ACC switch is on at predetermined timings.)

Regarding claim 12:
Inoue in view of Weir teaches all of the limitations of claim 2.
Inoue further teaches:
wherein when driving of the vehicle is completed, the processor compares a first path according to path information output according to a set departure point and a destination and a second path in which the vehicle drives from the departure point to the destination, and when the first path and the second path is different from each other as a result of the comparison, based on a driving efficiency degree calculated respectively from the first and second paths, changes the path information according to the departure point and the destination to reflect the second path. (“the ECU 112 executes a process to receive the learning data (the destination location learning information and the path learning information) distributed from the information center 200 at predetermined timings, and to update the learning data in the learning data storage unit 113c.” [0035]; here it shows that learning data including destination location information and path learning information is received by the ECU at predetermined timings and used to update the previously stored learning data.)

Regarding claim 16:
Inoue in view of Weir teaches all of the limitations of claim 2.
Inoue further teaches:
Wherein when a state of the vehicle satisfies a predetermined condition, the processor controls the vehicle so that a result of re-estimating the destination is output, and the state of the vehicle that satisfies the predetermined condition is at least one state among a state in which the vehicle is stopped, a state in which the vehicle is operated at a speed lower than a predetermined level, and a state in which an object of which probability of collision is higher than or equal to a predetermined level does not exist among objects detected from the periphery of the vehicle. (“if the user does not select a destination location that has been extracted (estimated) and displayed on the display 115 as described above, then, the destination estimation unit 112a re-estimates destination locations every predetermined cycle.” [0029; here it shows that when no threat of a collision exists, or a state in which an object of which probability of collision is higher than or equal to a predetermined level does not exist among objects detected from the periphery of the vehicle, the system re-estimates the destinations every predetermined cycle. 

Claims 9, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weir (U.S. Publication No. 20130158866) in view of Matsushima (U.S. Publication No. 20190130516).
Regarding claim 9:
Weir teaches all of the limitations of claim 1 including detecting a plurality of driving path information and estimating probabilities for each driving path information as seen in paragraphs [0088] and [0110].
Matsushima teaches: 
wherein the processor detects whether a passenger of a driver is present in the vehicle, when there is the passenger, identifies the passenger, and detects second driving path information when the identified passenger is boarded on the vehicle among the driving path information, and controls the vehicle so as to further output the detected destination as the estimated destination (“The notification unit 21a creates a user operation schedule for each user from the operation schedule information created by the operation scheduling unit 24 and stored in the ride share information managing unit 25, and transmits the corresponding user operation schedule information to the user terminal 2 via the communication unit 21. The user operation schedule information may include the identification number of the user, the identification number of the group to which the user belongs, the identification number of the vehicle to be used, and driver/passenger information, in addition to the boarding point, the destination, the boarding time and the expected destination arrival time. The driver/passenger information is an indication if the user is a driver or a passenger. The user operation schedule information transmitted to the user terminal 2 is displayed on the user interface 12 thereof.” [0052]; here it shows that a plurality of things are detected and output by the system to the plurality of users including, whether a passenger of a driver is present in the vehicle, when there is the passenger, identification numbers of the passenger, and user schedule information.)
Weir and Matsushima are analogous art because they are in the same field of art, user devices for vehicles. It would have been obvious to one of ordinary skill in the art, to modify the estimated probability calculated in Weir to be based further on the data taught by Matsushima, in order to control the vehicle so as to further output the detected destination as the estimated destination. The teaching suggestion/motivation to combine is that by basing the probability on more information, the accuracy of the probability for the estimated destinations will increase.  

Regarding claim 10:
Weir teaches all of the limitations of claim 1.
Matsushima teaches:
wherein the processor acquires schedule information of a driver of the vehicle, extracts a destination included in the acquired schedule information, and controls the vehicle so that the extracted destination is further output as the estimated destination. (“The notification unit 21a creates a user operation schedule for each user from the operation schedule information created by the operation scheduling unit 24 and stored in the ride share information managing unit 25, and transmits the corresponding user operation schedule information to the user terminal 2 via the communication unit 21. The user operation schedule information may include the identification number of the user, the identification number of the group to which the user belongs, the identification number of the vehicle to be used, and driver/passenger information, in addition to the boarding point, the destination, the boarding time and the expected destination arrival time. The driver/passenger information is an indication if the user is a driver or a passenger. The user operation schedule information transmitted to the user terminal 2 is displayed on the user interface 12 thereof.” [0052].)
Weir and Matsushima are analogous art because they are in the same field of art, user devices for vehicles. It would have been obvious to one of ordinary skill in the art, to modify the information acquired by the sensor as taught by Weir to include the schedule information as taught by Matsushima in order for the processor to acquire schedule information of a user and extract a destination based on that data. The teaching suggestion/motivation to combine is that by relying upon schedule data, a better estimation of a destination can take place. 

Regarding claim 13:
Weir teaches all of the limitations of claim 11.
Matsushima teaches:
wherein the processor calculates the driving efficiency degree based on at least one of a time required for driving from the departure point to the destination, a fuel consumption amount and driving difficulty according to road characteristics from the departure point to the destination. (“a pattern scoring the highest total of weighted evaluation points (optimum pattern) among all of the candidate evaluated patterns is selected as an adopted pattern. Based on the adopted pattern, x, the drivers, the vehicles to be used, the passengers for each vehicle, the route to be taken by each vehicle, the route length of each vehicle, the boarding time and the expected arrival time of each user (who may be a driver or a passenger), and the expected operation time of each vehicle are determined. Namely, an operation schedule is created.” [0068]; here it shows that a pattern score is determined that represents a efficiency degree for a driving schedule that is based on required time for driving from the departure point to the destination as shown in paragraph [0067].)
Weir and Matsushima are analogous art because they are in the same field of art, user devices for vehicles. It would have been obvious to one of ordinary skill in the art, to modify the device taught by Weir to include calculating a driving efficiency degree as taught by Matsushima in order to calculate a driving efficiency degree based on a time required for driving from the departure point to the destination point. The teaching suggestion/motivation to combine is that by taking into account a driving efficiency degree, a more efficient travel path can be taken.


Regarding claim 15:
Weir teaches all of the limitations of claim 1.
Matsushima teaches:
wherein the driving path information is stored separately for each driver of the vehicle, and the processor controls the vehicle so that the driver of the vehicle is identified, the estimated destination based on driving path information corresponding to the identified driver is detected, and the detected estimated destination is output. (“The notification unit 21a creates a user operation schedule for each user from the operation schedule information created by the operation scheduling unit 24 and stored in the ride share information managing unit 25, and transmits the corresponding user operation schedule information to the user terminal 2 via the communication unit 21. The user operation schedule information may include the identification number of the user, the identification number of the group to which the user belongs, the identification number of the vehicle to be used, and driver/passenger information, in addition to the boarding point, the destination, the boarding time and the expected destination arrival time. The driver/passenger information is an indication if the user is a driver or a passenger. The user operation schedule information transmitted to the user terminal 2 is displayed on the user interface 12 thereof.” [0052]; here it shows that schedule is made for each user that includes driving path information that is stored separately which identifies a driver and a destination and outputs them both to a user on a display.)
. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Weir (U.S. Publication No. 20130158866) in view of Inoue (U.S. Publication No. 20160033291).
Regarding claim 18:
Weir teaches all of the limitations of claim 17.
Inoue teaches:
comparing a path according to the path information with a path at which the vehicle is driven: according to the path comparison result, analyzing the driving path of the vehicle and extracting driving path information including the analysis result from the previously stored driving path information. (“if the user does not select a destination location that has been extracted (estimated) and displayed on the display 115 as described above, then, the destination estimation unit 112a re-estimates destination locations every predetermined cycle.” [0029]; here it shows that for as long as a driver doesn’t select a destination, the processor re-estimates every predetermined cycle based on new GPS data as shown in paragraph [0032])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664